Title: Enclosure S: Letter from Edward Carrington, 2 March 1790
From: Carrington, Edward
To: 


Sometime in the early part of the year 1783, during General Greene’s residence in Charleston, I received a message from him, requesting my attendance at his quarters. Upon my coming there, I met with General Wayne. General Greene told us, he had desired our attendance, in order that we might be present at an interview, he was about to have with Mr. John Banks, whom he had sent for—that he had just received a communication from Governor Harrison of Virginia, covering a letter (or a copy of it) which had been opened there, from Mr. Banks to his partners, enclosing some bills on the Superintendant of Finance, drawn by him, in favor of Mr. Banks, and containing some expressions, intimating a connection of the General with that Company in trade. After some short time, Mr. Banks came in, when the General put into his hands, the paper above alluded to, and asked him, if he had written to his partners in Virginia, what it contained? Mr. Banks, with confusion and agitation, after some pause, answered in the affirmative. The General then asked him, upon what foundation, he had undertaken to do it? Mr. Banks answered, none but a conjecture of his own, adding, as well as I recollect, that the conjecture arose from his conceiving that the war was drawing to a close, and as he, the General, had formerly been a man of business, he might be inclined to engage in the concern. The General told Mr. Banks that it was impertinent conduct, and that, for the public satisfaction, he must take effectual steps to shew, that the suggestion was a falsehood. To which, Mr. Banks replied, that he would make oath to that effect, which was accordingly done. During this interview General Greene desired Mr. Banks, to declare before General Wayne and myself, for what purpose, the bills mentioned had been paid him—his reply was, on account of the clothing, which he had procured from Charleston, for the army.
After this business was over, General Greene requested, General Wayne and myself would investigate the transaction, he had with Mr. Banks, in procuring the clothing for the army, and, for this purpose, laid before us the papers, which were connected with it; we gave them a very thorough investigation, and were fully satisfied, as appeared by a publication, made upon the occasion, not only, that the transaction was a disinterested one, on the part of General Greene, but, that it was made, on as good terms for the public, as the circumstances, under which he acted, could have admitted. The effects of it were well felt by the army, too, which, from having been accustomed to nakedness, were, that winter, as well, and perhaps, better clothed, than I ever before saw American troops.
It would be presumptuous in any one, to make oath that General Greene was not concerned in trade with the House of Hunter, Banks, and Company, or with any other person, during his command of the Southern Army; but I can decidedly swear, that I am well assured, he was not, directly or indirectly. I will add, that John Banks, with whom I was well acquainted, was a man of excessive vanity, and was much disposed to make a shew of connections with high characters. All the foregoing, to the best recollection and belief, I certify on oath.

Edwd. Carrington.
Henrico Is:
Edward Carrington personally appeared before me, John Harvie, a Magistrate for the County aforesaid, and made oath, that the facts and circumstances, stated in this affidavit, are true, according to the best of his knowledge and belief. Given under my hand this second day of March, 1790.
John Harvie.

